Pee Curiam:
Final order unanimously reversed on the law and new trial ordered, with ten dollars costs to the appellant to abide the event. According to the petition and statements of counsel the tenant *843was holding over after the expiration of a renewed term for a year. The landlord had the right to treat the tenant either as a trespasser or as a tenant for a renewed term for a year of that part of the premises which were used for business purposes. The beginning of dispossess proceedings in August indicated an intention to treat the tenant as a trespasser. It was not necessary to give any notice of intention to terminate the tenancy. The tenant was not a tenant from year to year. (Kennedy v. City of N. Y., 196 N. Y. 19.) In Pugsley v. Aikin (11 N. Y. 494) the lease was for a year and an indefinite period thereafter. If it be read as an authority that a “ hold over ” after a term is a tenant from year to year, it is overruled by Kennedy v. City of N. Y. (supra). The contents of the notice to quit were, therefore, immaterial. It was conceded by tenant’s counsel on the argument, and the facts show, that the petition adequately described the premises from which it was sought to dispossess the tenant.
Present: Cropsey, Lazansky and MacGrate, JJ.